Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Lawrence Union Free School District dated *707February 12, 1985, which, after a hearing, found the petitioner guilty of various acts of misconduct and dismissed him from his position as a tenured teacher effective February 13, 1985.
Adjudged that the determination is confirmed and the proceeding dismissed on the merits, without costs or disbursements.
The petiitoner, Andrew E. Carian, was dismissed from his position following a hearing under Education Law § 3020-a, upon the hearing panel’s findings that he was guilty of some 53 charges and specifications concerning, inter alia, repeated and continuous neglect of duty, insubordination, failure to prepare and grade certain final examinations, and manipulation of students’ test scores.
Although the petitioner contends that the respondent’s determination is arbitrary and capricious in that it failed to give sufficient weight to mitigating circumstances surrounding the numerous acts of misconduct, our review of the record indicates that there is substantial evidence to support the findings of guilt as to the charges lodged against him. Accordingly, we must confirm that determination as we can neither weigh the evidence in the record nor substitute our judgment for that of the agency designated by the Legislature as the most appropriate forum for resolving these disputes (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Koch v Webster Cent. School Dist., 89 AD2d 778, affd 57 NY2d 1028).
We also find that the penalty of dismissal, while obviously severe, is not so excessive as to shock the conscience. The circumstances disclosed on the record support the panel’s finding that there is no indication that the petitioner would not repeat the same or similar conduct if he were permitted to return to work (see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721; Kaczala v Board of Educ., 123 AD2d 668).
We have considered all of the petitioner’s remaining contentions and find them to be without merit. Rubin, J. P., Kunzeman, Spatt and Harwood, JJ., concur.